Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



1.	Claims 1-3, 5-10, 12-13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benhamada et al. (L. BENHAMADA et al., "Structure of KVP2O7", Acta Cryst., 1991, C47, pages 424-425.).
Regarding claim 1, Benhamada et al. discloses KVP2O7 (Title) and characterizes its crystalline structure (P424-425).  Regarding the limitations describing phases and diffraction peaks (“as a main phase, a phase showing…”), the instant specification sets forth that KVP2O7 meets these limitations. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Further regarding the limitations “a positive electrode for a potassium secondary battery”, these are an intended use for KVP2O7.  The courts have found the recitation of an intended use does not impart patentability to otherwise old compounds or 
Regarding claims 2-3, 5, 12-13, 15, and 21 Benhamada et al. discloses the crystalline material as a composition of KVP2O7.  The courts have stated “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 6-10 and 16-20 Benhamada et al. discloses all of the claim limitations as set forth above.  Further, regarding the property limitations, “in the crystalline material, a phase transition to a monoclinic crystal structure and a triclinic crystal structure is dynamically performed in a charge and discharge process; the crystalline material has a monoclinic crystal structure in a charged state and a triclinic crystal structure in a discharged state; the crystalline material has a composition of Formula 1 in a charged state and a composition of Formula 2 in a discharged state; and the crystalline material has a space group P21/c in a charged state and a space group P-1 in a discharged state”, Benhamada et al. discloses the crystalline material as a composition of KVP2O7 and the instant specification states KVP2O7 meets these limitations.  The courts have stated “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the 
Claim Rejections - 35 USC § 103 under Benhamada
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Benhamada et al. (L. BENHAMADA et al., "Structure of KVP2O7", Acta Cryst., 1991, C47, pages 424-425.) as applied to claim 1 above, and further in view of Kaga et al. (US 10818967 B2).
Benhamada discloses all aspects of the current invention as stated above except that the crystalline material includes one or more selected from Li, Na, Rb, Al, La, Gd, and Lu.

Kaga teaches a compound containing Li and K (Col. 3 line 10), P (Col. 3, line 12), and O (Col. 3, line 13). This composition exhibits an excellent effect of realizing favorable cycle characteristics (Col. 3, lines 65-67) and performance (Col. 4, lines 1-5). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the compound containing Li into the compound of Benhamada in order to provide excellent cycle characteristics and performance. 
3.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Benhamada et al. (L. BENHAMADA et al., "Structure of KVP2O7", Acta Cryst., 1991, C47, pages 424-425.) and further in view of Kaga et al. (US 10818967 B2).
	Regarding claim 11, Benhamada et al. discloses KVP2O7 (Title) and characterizes its crystalline structure (P424-425).  Regarding the limitations describing phases and diffraction peaks (“as a main phase, a phase showing…”), the instant specification sets forth that KVP2O7 meets these limitations. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Further regarding the limitations “a positive electrode for a potassium secondary battery”, these are an intended use for KVP2O7.  The courts have found the recitation of an intended use does not impart patentability to otherwise old compounds or 
	Benhamada does not disclose a potassium secondary battery comprising a positive electrode, a negative electrode, and an electrolyte.
Kaga discloses an all-solid state secondary battery comprising a positive electrode active material layer, a negative electrode active material layer; and an inorganic solid electrolyte layer (Col. 3, lines 38-44).
	Kaga teaches an active material compound containing K (Col. 3 line 10). An all-solid state secondary battery using this composition exhibits an excellent effect of realizing favorable cycle characteristics (Col. 3, lines 65-67) and performance (Col. 4, lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the potassium secondary battery comprising a positive electrode active material layer, a negative electrode active material layer; and electrolyte layer of Kaga with the compound of Benhamada in order to provide excellent cycle characteristics and performance.  
Regarding claim 14, Benhamada discloses all aspects of the current invention as stated above except that the crystalline material includes one or more selected from Li, Na, Rb, Al, La, Gd, and Lu.
Kaga teaches a compound containing Li and K (Col. 3 line 10), P (Col. 3, line 12), and O (Col. 3, line 13) (Col. 3, lines 38-44). This composition exhibits an excellent effect of realizing favorable cycle characteristics (Col. 3, lines 65-67) and performance (Col. 4, lines 1-5). 

Claim Rejections - 35 USC § 103 under Yamamura
4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (US 2012/0301787 Al) in view of Benhamada et al. (L. BENHAMADA et al., "Structure of KVP2O7", Acta Cryst., 1991, C47, pages 424-425.).
Regarding claim 1, Yamamura discloses a solid active material containing vanadium in trivalent oxidation state can be obtained. Furthermore, by using this solid active material as redox pairs, a solid vanadium redox battery can be obtained ([0115] and [0119]).
Yamamura does not disclose that the active material comprises potassium, oxygen, and phosphorus. 
Benhamada discloses potassium vanadium diphosphate (KVP2O7) (Page 424, abstract).
Benhamada teaches that the vanadium exhibits the trivalent oxidation state (Page 425, Col. 1), and characterizes the KVP2O7 crystalline structure (P424-425). Regarding the limitations describing phases and diffraction peaks (“as a main phase, a phase showing…”), the instant specification sets forth that KVP2O7 meets these limitations (See page 8 of the instant specification). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical 2O7.  The courts have found the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  See MPEP 2111.02, 2112.01 and 2114-2115.
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the KVP2O7 into the vanadium redox battery of Yamamura in order to allow the vanadium to exhibit the trivalent oxidation state. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORAYA J JOHNSON whose telephone number is (571)272-1201.  The examiner can normally be reached on M-F 7:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SORAYA JASMYN JOHNSON/            Examiner, Art Unit 1721                                                                                                                                                                                            

/Magali P Slawski/           Primary Examiner, Art Unit 1721